DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing body configured for mounting on a support rail, as claimed in claim 22, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 1, the reference number 56 is not directed to any portion of the figure, similarly, 10 in figure 2 is not directed to any portion of figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 objected to because of the following informalities:  In claim 13 line 3, the phrase “or the spring element” should read --and/or the spring element--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 7, it is unclear what is meant by “brought into abutment at least in sections”.  For prior art analysis, any strip-shaped spring leg that at least partially abuts the uninsulated conductor section can meet this limitation.  Claims 8-12 and 14-16 include all the limitations of claim 7 and are rejected for the same reasons.
With regard to claim 9, it is unclear how the one end is on the cover, when it appears that the one end is away from the cover in figure 1.  For prior art analysis, any spring that is integrally formed with a cover and has an end can meet this limitation.
With regard to claim 10, it is unclear how there can be a further end without an end already claimed.  It is also unclear where the further end is located, on the cover, the spring leg, or somewhere else.  For prior art analysis, any of these will be considered to meet this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richts et al. (2019/0123493).
With regard to claim 1, Richts teaches, as shown in figure 1-4a: “An electronics housing, comprising: a housing body 6 and a printed circuit board 3, wherein the housing body 6 has a connecting device (inside 6 in figure 1) for connecting a conductor 22, comprising a shield conductor, of a cable 20 to the printed circuit board 3, wherein the connecting device (inside 6 in figure 1) has a receiving body in which a receiving space (where 13 and 11 are arranged inside of 6 in figure 1) with an opening for the conductor 22 is formed, wherein a cover 7 for the opening is provided and is movable between an open position (shown in figure 3), in which the cover 7 opens the opening for inserting an uninsulated conductor section of the conductor 22 into the receiving space and a closed position (shown in figure 4a), in which the cover 7 closes the opening at least in sections, and wherein the receiving body of the connecting device is configured such that the printed circuit board 3 is arrangeable with at least one contact section 13 in the receiving space, and, in a closed position the cover 7 presses, the uninsulated 

With regard to claim 4, Richts teaches: “The electronics housing according to claim 1”, as shown above.
	Richts also teaches, as shown in figures 1-2: “wherein the printed circuit board 3 is an integral component of the housing body 6 comprising a housing wall of the housing body 6”.

With regard to claim 19, Richts teaches: “The electronics housing according to claim 1”, as shown above.
	Richts also teaches, as shown in figure 3: “wherein a latching means 15 is in provided and is configured to latch, when the cover 7 is in the closed position, so as to block a movement of the cover 7”.

With regard to claim 20, Richts teaches: “The electronics housing according to claim 1”, as shown above.
	Richts also teaches, as shown in figures 1-4a: “wherein the receiving space is integrally formed on the housing body 6”.

With regard to claim 21, Richts teaches: “The electronics housing according to claim 1”, as shown above.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richts et al. (2019/0123493) in view of Chen (7,540,760).
With regard to claim 2, Richts teaches: “The electronics housing according to claim 1”, as shown above.
	Richts does not teach: “wherein the receiving body has a through-opening for the printed circuit board, which is slit-shaped and through which the printed circuit board is arrangeable with at least one contact section projecting into the receiving space”.
	In the same field of endeavor before the effective filing date of the claimed invention, Chen teaches, as shown in figures 1-6: “wherein the receiving body (20 and 30) has a through-

With regard to claim 3, Richts teaches: “The electronics housing according to claim 1”, as shown above.
	Richts does not teach: “wherein a wall of the receiving body is formed at least in sections by a section of the printed circuit board comprising the contact section of the printed circuit board”.
	In the same field of endeavor before the effective filing date of the claimed invention, Chen teaches, as shown in figures 1-6: “wherein a wall of the receiving body (20 and 30) is formed at least in sections by a section of the printed circuit board 32 comprising the contact section (where 33 project from 32 in figure 4) of the printed circuit board 32”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Chen with the invention of Richts in order to be able to keep the circuit board contained within the connector (Chen, column 3 lines 60-62).


	Richts also teaches, as shown in figures 1-4a: “wherein the cover 7 is arranged on the receiving body so as to pivot about a pivot axis 10 between the open position and the closed position”.
	Richts does not teach: “and wherein the pivot axis is arranged in parallel to the uninsulated conductor section of the conductor received in the receiving space”.
	In the same field of endeavor before the effective filing date of the claimed invention, Chen teaches, as shown in figures 1-12: “and wherein the pivot axis (pivot axis of 50 in figure 5) is arranged in parallel to the uninsulated conductor section (ends of 12 in figure 11) of the conductor received in the receiving space 21”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Chen with the invention of Richts in order to fit more conductors into the receiving space.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Richts et al. (2019/0123493).
With regard to claim 5, Richts teaches: “The electronics housing according to claim 1”, as shown above.
Richts does not teach: “wherein at least one spring element is arranged on the cover and is configured such that when the cover is in the closed position, the cover projects into the receiving space at least in sections and presses by applying a spring force at least on the 
However, Richts teaches, as shown in figures 1-4a: elements 17 arranged on the cover and are configured such that when the cover 7 is in the closed position, the cover 7 projects into the receiving space at least om sections and presses by applying a force at least on the conductor sections 23 inserted into the receiving space for the electrical contacting thereof toward the contact section 11 of the printed circuit board 6”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressing member on the shield conductor as well as the other conductors in order to make better contact with the shield connector contact 13.  Also, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the elements 17 spring elements, since spring elements are well known in the art for applying pressing force and would apply extra force on the conductors to make better contact.

Claims 7-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Richts et al. (2019/0123493) in view of Chen (7,540,760) and Kelaiditis et al. (DE 19613557 A1).
With regard to claim 7, Richts as modified by Chen teaches: “The electronics housing according to claim 6”, as shown above.
Neither Richts nor Chen teach: “wherein the spring element has at least one strip-shaped spring leg which is inclined in relation to the cover and which is brought into abutment at least in sections on the uninsulated conductor section of the conductor arranged in the receiving space when the cover is in the closed position”.


With regard to claim 8, Richts, as modified by Chen and Kelaiditis teaches: “The electronics housing according to claim 7”, as shown above.
Kelaiditis also teaches, as shown in figures 1-3 and 6: “wherein the spring leg 30 is arranged on the cover 28 such that the spring leg 30 is inclined toward or away from the pivot axis (running between parts 21 in figure 1)”.

With regard to claim 9, Richts as modified by Chen and Kelaiditis teaches: “The electronics housing according to claim 7”, as shown above.
Kelaiditis also teaches, as shown in figures 1-3 and 6: “wherein the spring leg 30 is held, integrally formed, with at least one end on the cover 28”.


Kelaiditis also teaches, as shown in figures 1-3 and 6: “wherein the spring leg has a free end 31 which is resiliently deflectable in relation to a further end (where 29 connects with 28 in figure 3) with which the spring leg 30 is held or formed on the cover 28”.

With regard to claim 11, Richts, as modified by Chen and Kelaiditis teaches: “The electronics housing according to claim 7”, as shown above.
Kelaiditis also teaches, as shown in figures 1-3 and 6: “wherein the spring leg is arranged on a rear side (left end of 28 in figure 3) of the cover 28 which, in the closed state (Shown in figure 1), faces the receiving space”.

With regard to claim 12, Richts, as modified by Chen and Kelaiditis teaches: “The electronics housing according to claim 7”, as shown above.
Kelaiditis also teaches, as shown in figures 1-3 and 6: “wherein the spring element is connected to so as to be formed on the cover 28 at a distance therefrom, by means of a connecting section 29”.  

With regard to claim 14, Richts, as modified by Chen and Kelaiditis teaches: “The electronics housing according to claim 7”, as shown above.


With regard to claim 15, Richts, as modified by Chen and Kelaiditis teaches: “The electronics housing according to claim 14”, as shown above.
	Kelaiditis also teaches, as shown in figures 1-3 and 6: “wherein the at least one projection 31 comprises a contact tongue which extends from the spring leg 30 toward the receiving space at an angle when the cover is in the closed position, and wherein the contact tongue extends from the spring leg 30 at an obtuse angle”.

With regard to claim 16, Richts, as modified by Chen and Kelaiditis teaches: “The electronics housing according to claim 15”, as shown above.
	Kelaiditis also teaches, as shown in figures 1-3 and 6: “wherein the contact tongue is integrally formed on the spring leg 30”.

Claim 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Richts et al. (2019/0123493) in view of Kelaiditis et al. (DE 19613557 A1).
With regard to claim 17, Richts teaches: “The electronics housing according to claim 1”, as shown above.

	In the same field of endeavor before the effective filing date of the claimed invention, Kelaiditis teaches, as shown in figures 1-3 and 6: “wherein at least the spring element (28, 29, and 30), comprising the cover, comprises at least in sections of an electrically conductive material or comprises such electrically conductive material”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kelaiditis with the invention of Richts in order to form a conductive structure all the way around the conductor.

With regard to claim 18, Richts teaches: “The electronics housing according to claim 1”, as shown above.
	Richts does not teach: “wherein the cover is integrally formed with a spring element arranged thereon by a stamped and bent part from a metal sheet”.
	In the same field of endeavor before the effective fling date of the claimed invention, Kelaiditis teaches, as shown in figures 1-3 and 6: “wherein the cover 28 is integrally formed with a spring element (29 and 30) arranged thereon by a stamped and bent part from a metal sheet”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kelaiditis with the invention of Richts in order to form a conductive structure all the way around the conductor.


Richts does not teach: “wherein the housing body is configured for mounting on a support rail”.
In the same field of endeavor before the effective filing date of the claimed invention, Kelaiditis teaches, as shown in figure 1: “wherein the housing body 4 is configured for mounting on a support rail 6”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kelaiditis with the invention of Richts in order to fix the housing body to a conductive member.
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        March 10, 2021
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831